DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schick (DE 102012010125 A1) in view of Vitale et al. (USPub 2004/0016588).
	With respect to claim 9, Schick discloses steering wheel comprising: a center part (3) defining a holding space (7) for holding a portable terminal (5); and a grip part (2) disposed at an end of the center part (via connecting elements 4), and configured to provide a finger grip space of a user (Figs 3-4), wherein the steering wheel comprises a function button part (6) to interlock the portable terminal and the vehicle. Vitale et al. do not disclose that the steering wheel is in a smart mobility vehicle, which is disposed between a dashboard area and a bench seat of a vehicle so as to be movable to the top, bottom, left, or right or that the grip part includes the function button part configured in a paddle shift type. Vitale et al., however, disclose a smart mobility vehicle that has a steering wheel that is adjustable to the top, bottom, left, or right with respect to a bench seat ([0022], Figs 3-6). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Schick in view of the teachings of Vitale et al. to include the steering wheel of Schick into a vehicle such as Vitale et al. such that the steering wheel can move in many directions in order to allow the operator to have a more comfortable operating position while allowing the possibility to operate the steering wheel on opposite sides of the vehicle. It also would have been obvious to have the function buttons on the grip part rather than closer to the center part, since it has been held that rearranging parts of an invention involves only routine skill in the art. The use of paddle shifters is also old and well known in the art, as paddle shifters are routinely used in vehicles to control functions such as shifting gears.

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        11/30/2022